       Case 2:19-cv-02723-JWB-JPO Document 7 Filed 01/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS
                               KANSAS CITY DIVISION

SAINABOU NDONG,                    ) Case No.: 2:19-cv-02723-JWB-JPO
                                   )
         Plaintiffs,               )
                                   )
v.                                 ) Judge John W. Broomes
                                   )
                                   )
ADVANCED CALL CENTER TECHNOLOGIES, )
LLC,                               )
                                   )
         Defendant.                )
                                   )


                                NOTICE OF SETTLEMENT

       Plaintiff, Sainabou Ndong, notifies the Court that Plaintiff and Defendant Advanced Call

Center Technologies, LLC, have resolved all claims between them in this matter and are in the

process of completing the final settlement documents and filing the appropriate dismissal

pleadings. The parties requests that the Court retaind jurisdiction for thirty (30) days for any

matters related to completing and/or enforcing the settlement and stay all remaining discovery

deadlines.


Dated: January 21, 2020.
                                                    By: /s/ Gary Eastmen
                                                    Gary Eastman # 18939
                                                    The Eastman Law Firm
                                                    4901 W. 126th St., Suite 240
                                                    Leawood, KS 66224
                                                    Tel: (913) 908-9113
                                                    Email: gary@eastmanlawfirm.com
                                                    Attorney for Plaintiff, Sainabou Ndong




                                              -1-

                                 NOTICE OF SETTLEMENT
       Case 2:19-cv-02723-JWB-JPO Document 7 Filed 01/21/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


       I certify that on January 21, 2020, I filed the foregoing Plaintiff, SAINABOU NDONG

Notice of Settlement using the Court’s CM/ECF system, which will provide notice to the

following:


Tony Shapiro, KS #17965
8826 Santa Fe Dr., Suite 110
Overland Park, KS 66212
Tel: (913) 491-1120
Fax: (913) 491-1122
Email: tshapiro@grsm.com
Attorney for Defendant




                                                   By: /s/ Gary Eastmen
                                                   Gary Eastman # 18939
                                                   The Eastman Law Firm
                                                   4901 W. 126th St., Suite 240
                                                   Leawood, KS 66224
                                                   Tel: (913) 908-9113
                                                   Email: gary@eastmanlawfirm.com
                                                   Attorney for Plaintiff, Sainabou Ndong




                                             -2-

                                NOTICE OF SETTLEMENT
